997 So. 2d 1231 (2008)
Janice M. NORA, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Miami/Miami-Dade County Weed & Seed, Inc., Appellees.
No. 3D07-1544.
District Court of Appeal of Florida, Third District.
December 31, 2008.
Janice M. Nora, in proper person.
John D. Maher, Tallahassee, Unemployment Appeals Commission, for appellees.
Before WELLS and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
SCHWARTZ, Senior Judge.
Ms. Nora appeals from orders disqualifying her from unemployment insurance benefits because of "misconduct." She was in charge of disbursing funds for a government-funded program and was deemed "insubordinate" and discharged for refusing to approve payment to a vendor which had not complied with relevant requirements notwithstanding her supervisor's order to do so anyway. We reverse with directions to afford her the full amounts claimed because the grounds relied upon fall embarrassingly short of satisfying the statutory definition of misconduct. See § 443.036(29), Fla. Stat.; Salinas v. Florida Unemployment Appeals Comm'n, 908 So. 2d 1169 (Fla. 3d DCA 2005); Garcia v. Florida Unemployment Appeals Comm'n, 872 So. 2d 966 (Fla. 3d DCA 2004); Davidson v. Florida Unemployment Appeals Comm'n, 852 So. 2d 398 (Fla. 3d DCA 2003); Rodriguez v. Florida Unemployment Appeals Comm'n, 802 So. 2d 455 (Fla. 3d DCA 2001).
Reversed.